DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, 7-15, 17-19, 21, and 22 are amended. Claims 5, 6, and 20 are cancelled. Claims 23 and 24 are new.
Claims 1-4, 7-19, and 21-24 are pending for examination below.

Response to Arguments
Applicant's arguments filed 13 November 2020 have been fully considered but they are not persuasive.
Applicant argues on page 11 of the Remarks that Yanze does not teach loading Pt or Pd on the small crystal size zeolite for hydrocracking, and thus Dandekar and Yanze do not render it obvious to use the zeolite Y with Pd or Pt in hydrocracking.
In response, the Examiner notes that Dandekar teaches loading platinum on the hydrocracking zeolite which is zeolite Y (paragraph [0060]). Yanze is merely used to replace the general zeolite Y of Dandekar with the small crystal size zeolite Y of Yanze, because Yanze teaches that the small size zeolite has improved activity and selectivity, as well as improved product quality (Abstract). Thus, Dandekar teaches the metal, and Yanze does not need to teach the metal, because one of ordinary skill in the art would reasonably conclude that metal can be added to any Y zeolite in the same manner as taught by Dandekar, absent any evidence to the contrary.

In response, the Examiner notes that Fan teaches that ring opening of aromatics is one of many effects that the aromatics saturation catalyst may have, among others including improved aromatic saturation activity, selectivity, stability, and carbon holding capacity (page 9, third full paragraph). There is, however, no evidence that the catalyst of Fan must ring-open all aromatics, including the pyrene which has been hydrogenated, when applied in the aromatics saturation process of Dandekar. Thus, one of ordinary skill in the art would still reasonably use the catalyst of Fan, which is specifically for aromatics saturation, in the aromatics saturation step of Dandekar, absent any evidence that the catalyst of Fan produces only branched and linear alkanes and does not produce the claimed saturated aromatics. 

Claim Objections
Claims 1, 2, and 22 are objected to because of the following informalities:  
With regard to claims 1 and 2, the claims each recite “pore volume of secondary pores in 1.7-10nm diameter” (emphasis added). This appears to be a minor grammatical error of order of words, and should recite “pore volume of secondary pores 1.7-10 nm in diameter” (emphasis added). 
With regard to claim 22, the claim recites “the second hydrogenation rector”. This appears to be a minor typographical error of “the second hydrogenation reactor”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 4, the claim recites “wherein…both y1 and y2 are in a range of 98-99.9 wt%.” In claim 1, y1 and y2 are defined as the weight percentage of Y zeolite in the total catalyst. However, claim 1 requires that the catalyst includes platinum or platinum and palladium, Y zeolite, amorphous silica alumina, and alumina. Further, the instant specification clearly teaches that the amount of Y zeolite in the carrier is only 5-40 wt%, and that it is the carrier which is 98-99.9 wt% of the total catalyst weight (page 4, last two paragraphs). Thus, it is unclear how the Y zeolite can be 98-99.9 wt% of the total catalyst, when it is not even 98-99.9 wt% of the carrier, which is only part of the catalyst. 
	For purposes of examination, the Examiner will use the previous wording of claim 4, which recited that the carrier was 98-99.9 wt% of the total amount of the catalyst, and apply this wording to both catalysts, instead of the y1 and y2- language. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dandekar et al. (US 2017/0283717) in view of Yanze et al. (CN 101759198) (machine translation), Fan et al. (CN104588073) (machine translation), and ECHA (Distillates (petroleum), vacuum).
With regard to claims 1 and 2, Dandekar teaches a method for hydroprocessing a feedstock (paragraph [0008]) comprising the following steps:
a) providing a lubricant and diesel boiling range stream (paragraph [0062]). Dandekar does not specifically teach that the feed comprises pyrene or unsaturated hydrogenation products thereof. However, Dandekar teaches that the feed stream to the aromatic saturation is formed by hydroprocessing a feedstock (paragraph [0062]) which can include vacuum gas oils (paragraph [0031]) and that diesel and lubricant boiling range hydrocarbons have boiling points from 460-1050°F (paragraph [0027]). ECHA teaches that it is known that vacuum gas oils comprise 5 wt% or more 4 to 6 membered condensed ring aromatics (page 1, blue box) where the aromatics include pyrene (page 33, constituent 120). Pyrene is known in the art to have a boiling point of 759.2°F, and thus any pyrene present in the hydroprocessed effluent would be present in the diesel and lubricant boiling range stream separated from the hydroprocessed effluent. One of ordinary skill in the art further understands that the purpose of aromatics saturation is to saturate and aromatics which remain which have not been fully saturated by the hydroprocessing reaction. Thus, one of ordinary skill in the art would reasonably conclude that the hydroprocessing effluent (hydrocarbon oil raw material) of Dandekar contains at least some remaining pyrene or partially hydrogenated pyrene, as claimed, because Dandekar teaches hydroprocessing of a feedstock comprising vacuum gas oils to produce the diesel and lubricant boiling range stream, ECHA teaches that vacuum gas oils comprise 5 wt% or more 4-6 membered condensed ring aromatics including pyrene, and one of ordinary skill in the art would understand that aromatics saturation is performed when the hydroprocessing has not fully saturated the aromatics including pyrene, absent any evidence to the contrary. 
b) performing an initial hydroprocessing (hydrogenation) step which includes hydrocracking (paragraph [0060]). Dandekar further teaches that the hydrocracking catalyst comprises a zeolite Y support also comprising platinum metal (paragraph [0060]) and that the hydrocracking catalyst can be mixed with a binder comprising alumina and amorphous alumino-silicates (paragraph [0039]).
Dandekar does not specifically teach that the zeolite Y for hydrocracking can be small crystal size zeolite Y.
Yanze teaches a small crystal particle Y zeolite which is included in a hydrocracking catalyst (Abstract). Yanze also teaches that the Y-zeolite improves the activity and selectivity of the catalyst, as well as the product quality (Abstract). Yanze further teaches that the average grain diameter is 300-500 nm, the silica to alumina molar ratio is 15-80, the relative crystallinity 100-130%, and the specific surface area is 850-950 m2/g (page 3, line 117-page 4, line 125). These are within the ranges of silica alumina molar ratio of 40-120, grain diameter of 200-700 nm, a relative crystallinity of ≥ 95%, a specific surface area of 900-1200 m2/g of instant claim 1 and are within or overlap the ranges of 300-500 nm and a relative crystallinity of 95-120 of 50-80% of instant claim 2. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Yanze does not specifically teach the pore volume of secondary pores accounts for 50-80% of the total pore volume. However, Yanze teaches a very similar Y zeolite catalyst with the same range of grain size, silica to alumina molar ratio, relative crystallinity, and specific surface area, as claimed. Therefore, one of ordinary skill in the art would reasonably conclude that the similar catalyst would continue to have similar properties to the claimed catalyst, including a pore volume of secondary pores of 50-80% of the total pore volume, as claimed, absent any evidence to the contrary. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the small crystal size Y zeolite of Yanze as the zeolite Y for hydrocracking of Dandekar, because both Dandekar and Yanze teach a hydrocracking catalyst which is zeolite Y, and Yanze teaches that the small crystal size zeolite Y improves the activity and selectivity of the catalyst, as well as the product quality (Abstract).
c) performing a subsequent aromatic saturation (hydrogenation) step (paragraph [0073]) in the presence of an aromatic saturation catalyst comprising a combination of Pt and Pd on a support (paragraph [0075]). 
Dandekar does not specifically teach that the aromatics saturation catalyst comprises small crystal size Y zeolite as the support for the Pd and Pt metals.
Fan teaches a process comprising dearomatization of hydrocarbons including aromatic saturation (page 9, second and fourth paragraphs). Fan teaches that the catalyst for the aromatics saturation includes a small grain Y molecular sieve comprising platinum and palladium (page 4, second paragraph) where the Y zeolite is mixed with amorphous silica-alumina and alumina binder (page 4, seventh paragraph) and that the small-grained Y molecular sieve catalyst has increased activity, selectivity, and stability (page 9, fourth paragraph). Fan further teaches that the small grain Y molecular sieve has a silica/alumina molar ratio of 40-120, an average grain diameter of 300-500 nm, a relative crystallinity of 95%-120%, a specific surface area of 900-1200 m2/g, and the pore volume of secondary pores in the 1.7-10 nm range is 50% to 80% or more of the total pore volume (page 4, second paragraph). These are within the ranges of molar ratio of 40-120, a grain size of 200-700 nm, a relative crystallinity of ≥ 95%, a specific surface area of 900-1200 m2/g, and 50% or more secondary pore volume of instant claim 1 and the ranges of 300-500 nm, a relative crystallinity of 95-120%, and a pore volume of secondary pores of 50-80% of instant claim 2. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the small grain Y molecular sieve comprising platinum and palladium of Fan in the aromatic saturation process of Dandekar, because both Dandekar and Fan teach aromatics saturation comprising Pd and Pt metals on a support, and Fan teaches that the small grain molecular sieve comprising platinum and palladium provides increased activity, selectivity, and stability (page 9, fourth paragraph).
Dandekar teaches that the amount of platinum on the hydrocracking catalyst is 0.25 to 3.5 wt% (paragraph [0043]) and Fan teaches that the amount of platinum and palladium on the zeolite Y catalyst for aromatics saturation is 0.4 to 1.3 wt% (page 4, fourth paragraph). Dandekar and Fan do not explicitly suggest that the amount of hydrogenation metal on the hydrocracking catalyst is less than the amount of hydrogenation metal on the aromatics saturation catalyst. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select the amount of metal on the hydrocracking catalyst to be less than the amount of metal on the aromatics saturation catalyst, because Dandekar contemplates that the amount of metal on the hydrocracking catalyst can be less than the amount of metal on the aromatics saturation catalyst, and because there is no showing commensurate in scope with the claims that the amount of metal being less on the first catalyst than the second catalyst is critical. The instant specification shows that at particular temperatures the first catalyst and second catalyst having different amounts is provides a higher yield, but this is not commensurate in scope with the independent claim because the independent claim does not teach that the temperature is critical, and it is unclear if the results of increased yield would hold for all temperatures. 
Dandekar also teaches the binder for the hydrocracking catalyst is included in an amount of less than 50 wt% (paragraph [0040]). Thus, Dandekar contemplates a catalyst which has at least 50 wt% zeolite Y in the support. Fan teaches that the amount of small grain Y molecular sieve in the carrier is 5-40 wt (page 4, fifth paragraph). Thus, the hydrocracking catalyst having at least 50 wt% zeolite Y as the support has a higher percentage of zeolite Y than the aromatics saturation catalyst having 5 to 40 wt% zeolite Y of Fan (second hydrogenation catalyst), as claimed.
	With regard to claim 3, Yanze teaches that the small crystal grain Y zeolite has a pore volume of 0.3 to 0.5 mL/g (page 4, line 125) and a unit cell (lattice) constant of 2.42-2.445 nm (page 3, line 119). These overlap the ranges of 2.425-4.435 nm and overlaps the range of 0.5-0.8 mL/g of instant claim 3. Fan teaches that the small grain Y molecular sieve has a pore volume of 0.5 to 1 ml/g (page 4, third paragraph) and a lattice constant of 2.425-2.435 nm (page 4, second paragraph). This is within the range of 2.425-4.435 nm and overlaps the range of 0.5-0.8 mL/g of instant claim 3. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 4, Dandekar teaches that the platinum content of the hydrocracking catalyst is 0.25 to 3.5 wt% (x1) (paragraph [0043]). Thus, the remaining portions including the Y zeolite, amorphous silica alumina, and alumina (carrier) are 96.5 to 99.75 wt% of the catalyst. These overlap the ranges of 0.1 to 2 wt% and 98 to 99.9 wt% of instant claim 4. Fan teaches that the Pt content is 0.1-0.5 wt% and the Pd content is 0.3-0.8 wt% (page 4, fourth paragraph), which is a total of 0.4-1.3 wt% total metal (x2), which is within the range of 0.1 to 2 wt% active metal of instant claim 4. Fan also teaches that the catalyst comprises a carrier and the combination of Pt and Pd (page 4, second paragraph). Thus, if the combination of Pd and Pt is 0.4-1.3 wt%, the carrier (carrier) is 98.7-99.6 wt%, which is within the range of 98-99.9 wt% of instant claim 4. 
	With regard to claims 7 and 8, as shown for claim 4, x1 is 0.25 to 3.5 wt%, x2 is 0.4 to 1.3 wt%. Further, the amount of Y zeolite in the hydrocracking catalyst is 50 wt% or less (Dandekar paragraph [0040]) and the amount of Y zeolite in the aromatics saturation catalyst is 10 to 40 wt% (Fan page 4, fifth paragraph). Thus, (x2-x1) is -3.1 to 1.05% and (y1-y2) is 10 to 40%. These overlap the ranges of 0.1 to 1.5% and 5 to 35% of instant claim 7 and the ranges of 0.3 to 1.5% and 10 to 35% of instant claim 8.
	With regard to claim 9, Dandekar teaches that the hydrocracking conditions include a temperature of 200-450°C, a partial pressure of hydrogen of 1.8 to 34.6 MPa, a LHSV of 0.2 to 10 h-1 and a volume ratio of hydrogen to oil of 200 SCF/FFL to 10000 SCF/BBL (paragraph [0061]).  These overlap the ranges of the ranges of 150-380°C, 4-20 MPa, 0.5 to 6 h-1, and 50-3000 of instant claim 9. Dandekar also teaches that the aromatics saturation conditions include a total pressure of 10.3-17.2 MPa, a temperature of 180-280°C, and a LHSV of 0.5 to 1.5 hr-1 (paragraph [0076]). These are within the ranges of 4-20 MPa, 180-150-380°C, and 0.5 to 6 h-1 of instant claim 9. =
Dandekar is silent with regard to the volume ratio of hydrogen to oil. However, Fan teaches that the aromatics saturation conditions include a reaction pressure of 10-20 MPa, an LHSV of 0.5-7 h-1, and a temperature of 180-250°C, as well as a volume ratio of hydrogen to hydrocarbon oil of 500-2000 (page 9, third paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the hydrogen to hydrocarbon oil volume ratio of Fan in the process of Dandekar, because Dandekar and Fan teach overlapping conditions for pressure, temperature, and LHSV, and because Fan teaches that these conditions including hydrogen to hydrocarbon oil ratio are suitable for use with the catalyst used in the aromatics saturation process, absent any evidence to the contrary. 
With regard to claims 10 and 11, Dandekar teaches that the hydrocracking stage (first hydrogenation) comprises a temperature of 200-450°C (paragraph [0061]) and that the aromatics saturation stage (second hydrogenation) has a temperature of 180-280°C (paragraph [0076]). This first range of 200-450°C overlaps the ranges of 180-380°C and the second range of 180-280°C is within the range of 150-350°C of instant claim 11. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Temperature is a process condition, and thus is able to be optimized. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select a temperature in the first stage which is 10-150°C higher than the temperature in the second stage, because the temperatures in the first stage are generally higher than the temperatures in the second stage, through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
	With regard to claim 12, Dandekar teaches hydroprocessing the vacuum gas oils to produce a hydroprocessed effluent containing diesel range hydrocarbons (hydrocarbon oil raw material), which is passed to aromatics saturation (hydrogenation), and ECHA teaches that it is known that vacuum gas oils comprise 5 wt% or more 4 to 6 membered condensed ring aromatics (page 1, blue box) where the aromatics include pyrene (page 33, constituent 120). The instant specification recites that the hydrocarbon oil raw material is produced by hydroprocessing of a feed containing pyrene to produce the raw material containing diesel range hydrocarbons (page 6, line 27-page 7, line 6). Thus, while Dandekar and ECHA do not specifically teach the amount of pyrene remaining in the hydroprocessed effluent (hydrocarbon oil raw material), one of ordinary skill in the art would reasonably conclude that the hydroprocessing effluent of Dandekar (hydrocarbon oil raw material) contains 0.5 wt% or more pyrene, as claimed, 
because Dandekar in view of ECHA teaches hydroprocessing of a similar vacuum gas oils feedstock comprising 5 wt% or more condensed ring aromatics including pyrene to produce the similar diesel and lubricant boiling range stream (hydrocarbon oil raw material), which would be expected to produce the similar product of a hydrocarbon oil raw material containing 0.5 wt% or more pyrene compounds, as claimed, absent any evidence to the contrary.
	With regard to claims 13 and 14, Dandekar teaches that the hydroprocessed effluent is fractionated to produce a diesel boiling range portion (hydrocarbon oil raw material) before being passed to aromatics saturation (paragraph [0062]), where distillate including diesel has a boiling range of 157 to 343°C (paragraph [0027]). This within the ranges of an initial boiling point of 130-220°C and a final boiling point of 300-400°C of instant claim 13 as well as the end boiling point of 300-353°C of instant claim 14, and 157°C is substantially close to the initial boiling point of 160-200°C of instant claim 14. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, and also a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, when one of ordinary skill in the art would reasonably have expected them to have the same properties (See MPEP 2144.05(I)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the ranges of the instant claim are obvious, because it is obvious to use ranges which overlap or are close to the claimed ranges, provided one of ordinary skill in the art would reasonably have expected them to have the same properties, and the instant claim 14 and Dandekar both teach that the portion is a diesel range portion, and one of ordinary skill in the art would reasonably expect the diesel of Dandekar to have the same properties as the claimed diesel range portion, absent any evidence to the contrary. 
With regard to claim 23, Dandekar teaches that the hydrocracking catalyst comprises 75 wt% binder or less (paragraph [0040]), and that the binder can include amorphous alumino-silicates and alumina (paragraph [0039]). Dandekar does not specifically teach how much of the binder is comprised of each component. However, when faced with a mixture of two components, one of ordinary skill in the art would reasonably conclude that it would be obvious to try mixing them in equal parts absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try a mixture of equal parts without undue experimentation. Equal parts of up to 75 wt% binder is up to 37.5 wt% alumina and up to 37.5 wt% amorphous silica alumina, along 25 wt% to 99 wt% Y zeolite. These overlap the ranges of 5-40 wt% Y zeolite, 10-40 wt% alumina, and 20-65 wt% amorphous silica alumina of instant claim 23. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
For the aromatics saturation catalyst, Fan teaches that per the total weight of the carrier, the amount of small grain Y molecular sieve is 5-40 wt%, the amount of amorphous silica alumina is 20-65 wt%, and the amount of alumina is 10-40 wt% (page 4, fifth paragraph). These are within the ranges of 5-40 wt% Y zeolite, 20-65 wt% amorphous silica alumina, and 10-40 wt% alumina of instant claim 4.
Claims 15, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dandekar et al. (US 2017/0283717) in view of Yanze et al. (CN 101759198) (machine translation), Fan et al. (CN104588073) (machine translation), and ECHA (Distillates (petroleum), vacuum) as applied to claim 1 above, and further in view of Jaffe (US 3,709,814).
With regard to claim 15, Dandekar teaches that the feedstream which is hydroprocessed to produce the feed for aromatics saturation (hydrogenation) includes a wide range of chemical feedstocks (paragraph [0031]), where the feedstock has a boiling range of 316°C to 593°C (paragraph [0033]).
Dandekar does not specifically recite preparing the chemical feedstock for hydroprocessing from coal tar raw material.
Jaffe teaches a process for hydrofining and hydrocracking a hydrocarbon feed (column 1, lines 16-17), where the process comprises the following steps:
a) providing a feed which is coal tar distillates (coal tar raw material) (column 4, lines 26-27).
b) passing the feed to a hydrofining zone which also performs hydrodenitrification (pretreating) (column 6, line 14 and lines 56-56).
c) passing the effluent from the hydrofining zone to a hydrocracking zone (column 6, lines 62-64).
d) separating hydrogen from the effluent in a separation zone (gas-liquid separation) (column 7, lines 9-11).
e) distillation of the liquid to form fractions (fractionation), including a heavy distillate having a boiling point range of 320°C to 550°C (column 7, lines 20-21 and 25). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the feedstock of Jaffe having a boiling point of 320-550°C as the feedstock in the process of Dandekar, because Dandekar teaches that the feedstream includes a wide range of chemical feedstocks where the feedstock has a boiling point range of 316-593°C, and Jaffe teaches that the process steps convert a coal tar raw material into a feedstock having a boiling point of 320-550°C which would be expected to be suitable for the process of Dandekar because it has the same boiling range, absent any evidence to the contrary.
	With regard to claim 19, Jaffe teaches that the hydrofining takes place at 500-850°F (260-454°C), 1000-3000 psi (6.9-20.7 MPa), LSHV of 0.1 to 5 h-1, and a volume ratio of hydrogen to hydrocarbon is 200-20000 scf/bbl (column 5, lines 61-70). These overlap the ranges of 260-440°C, 3-19 MPa, 0.1-4 h-1, and volume ratio of 300-5000 of instant claim 19. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 24, Jaffe teaches that the hydrocracking takes place at the same conditions as the hydrofining (column 6, lines 62-64). These conditions include 500-850°F (260-454°C), 1000-3000 psi (6.9-20.7 MPa), LSHV of 0.1 to 5 h-1, and a volume ratio of hydrogen to hydrocarbon is 200-20000 scf/bbl (column 5, lines 61-70). These overlap the ranges of 260-440°C, 3-19 MPa, 0.1-4 h-1, and volume ratio of 300-5000 of instant claim 24. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dandekar et al. (US 2017/0283717) in view of Yanze et al. (CN 101759198) (machine translation), Fan et al. (CN104588073) (machine translation), ECHA (Distillates (petroleum), vacuum), and Jaffe (US 3,709,814) as applied to claim 15 above, and further in view of ECHA (Distillates (coal tar), heavy oils).
With regard to claim 16, Jaffe teaches that the feed is coal tar distillates (coal tar raw material) (column 4, lines 26-27). ECHA teaches that it is known that coal tar distillates can have a boiling point range of 240-400°C, are composed primarily of tri- and polynuclear hydrocarbons (aromatics) (page 1, under title), and have a density of 1.162-1.165 g/cm3 (page 9, Density). These are within the ranges of 200-700°C and 1.023-1.235 g/cm3 of instant claim 16. ECHA does not define the term “primarily”, however, one of ordinary skill in the art would give this the plain meaning of at least 50 wt%, therefore one of ordinary skill in the art would reasonably conclude that the coal tar distillates have an aromatics content of at least 50 wt%, which is within the range of 20-100 wt% of instant claim 16. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use coal tar distillates having the claimed properties in the process of Jaffe, because Jaffe teaches using coal tar distillates and ECHA teaches that some coal tar distillates have the claimed properties, absent any evidence to the contrary. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dandekar et al. (US 2017/0283717) in view of Yanze et al. (CN 101759198) (machine translation), Fan et al. (CN104588073) (machine translation), ECHA (Distillates (petroleum), vacuum), and Jaffe (US 3,709,814) as applied to claim 15 above, and further in view of ECHA (Distillates (coal tar), high temperature, heavy oils).
With regard to claim 17, Jaffe teaches that the feed coal tar distillates (coal tar raw material) (column 4, lines 26-27). ECHA teaches that it is known that coal tar distillates can be formed from high temperature coal tar (page 1, title). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use high temperature coal tar distillates as the raw material in Jaffe, because Jaffe teaches using coal tar distillates and ECHA teaches that it is known to form coal tar distillates from high temperature coal tar, absent any evidence to the contrary.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dandekar et al. (US 2017/0283717) in view of Yanze et al. (CN 101759198) (machine translation), Fan et al. (CN104588073) (machine translation), ECHA (Distillates (petroleum), vacuum), and Jaffe (US 3,709,814) as applied to claim 15 above, and further in view of Muller (US 3,151,055).
With regard to claim 18, Jaffe teaches providing the coal tar distillates for hydrofining and hydrocracking (column 4, lines 26-27).
Jaffe is silent with regard to dehydration of the coal tar before hydrofining.
Muller teaches dewatering (dehydration) of coal tar before distillation (column 1, lines 3-4 and 14-15). Muller teaches that dewatering produces a coal tar which contains less ammonium chlorine which reduces deleterious effects on the distillation equipment (column 3, lines 70-74). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to dewater (dehydrate) coal tar before forming the coal tar distillates of Jaffe as taught by Muller, because Jaffe teaches that the feed is coal tar distillates, and Muller teaches dewatering (dehydration) of coal tar before distillation produces a coal tar which has reduced deleterious effects on the distillation equipment (column 3, lines 70-74).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dandekar et al. (US 2017/0283717) in view of Yanze et al. (CN 101759198) (machine translation), Fan et al. (CN104588073) (machine translation), ECHA (Distillates (petroleum), vacuum), and Jaffe (US 3,709,814) as applied to claim 15 above, and further in view of Schneider (US 3,303,227).
With regard to claim 21, Dandekar in view of Yanze, Fan, ECHA, and Jaffe teach the method for aromatics saturation above, where the method produces hydrogenated aromatic compounds which would include hydrogenated pyrene (hexadecahydropyrene) (Dandekar page 7, second column, second line). Dandekar also teaches separation of the products by fractionation (paragraph [0077]).
Dandekar does not specifically teach fractionation of the effluent to obtain a fraction rich in hexadecahydropyrene and a heavy effluent. 
Schneider teaches a process for preparation of perhydropyrenes (hexadecahydropyrenes) (column 1, line 3) where perhydropyrenes are desirable as nucleating agents and intermediates for preparation of alcohols and acids (column 10, lines 72-75). Schneider teaches complete hydrogenation of an oil comprising pyrene (column 10, lines 21-23 and 31-33) and obtaining the solid perhydropyrene (column 10, line 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separation the effluent of Dandekar to provide a fraction rich in hexadecahydropyrene and a heavier oil, because Dandekar teaches aromatics saturation of a similar feed comprising pyrene and fractionation of the effluent, and Schneider teaches that hexadecahydropyrene is a desired product from hydrogenation because it is desirable as a nucleating agent or for preparation of alcohols and acids, and one of ordinary skill in the art would reasonably conclude that fraction would provide an effluent comprising a higher concentration of hexadecahydropyrene, absent any evidence to the contrary.
Dandekar in view of Schneider does not specifically teach recycling the heavy component to the hydrocracking step of Jaffe. However, one of ordinary skill in the art would reasonably conclude that the heavy product of the aromatic saturation (hydrogenation) heavy component would contain many saturated hydrocarbons which can be cracked in a hydrocracking zone to produce additional distillate hydrocarbons. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recycle the heavy component fractionated from the effluent of Dandekar to the hydrocracking of Jaffe, in order to produce additional distillate hydrocarbons, which are the desired product of Dandekar (paragraph [0003]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dandekar et al. (US 2017/0283717) in view of Yanze et al. (CN 101759198) (machine translation), Fan et al. (CN104588073) (machine translation), ECHA (Distillates (petroleum), vacuum), and Jaffe (US 3,709,814) as applied to claim 1 above, and further in view of Schneider (US 3,303,227).
With regard to claim 22, Dandekar in view of Yanze, Fan, and ECHA teaches the method for aromatics saturation above, where the method produces hydrogenated aromatic compounds which would include hydrogenated pyrene (hexadecahydropyrene) (Dandekar page 7, second column, second line). Dandekar also teaches separation of the products by fractionation (paragraph [0077]). 
Dandekar does not teach recovering the hexadecahydropyrene from the fractionated aromatics saturation (hydrogenation) effluent.
Schneider teaches a process for preparation of perhydropyrenes (hexadecahydropyrenes) (column 1, line 3) where perhydropyrenes are desirable as nucleating agents and intermediates for preparation of alcohols and acids (column 10, lines 72-75). Schneider teaches complete hydrogenation of an oil comprising pyrene (column 10, lines 21-23 and 31-33), cooling the effluent (column 8, line 46), contacting the effluent with a solvent (extraction), and filtering and crystallization to obtain the solid perhydropyrene (column 10, lines 44-49, 59).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the process of Schneider to obtain the hexadecahydropyrene from the effluent of Dandekar, because Dandekar teaches production of an effluent which would comprise hexadecahydropyrene by aromatic saturation (hydrogenation) of an oil containing pyrene, and Schneider teaches that it is known to obtain hexadecahydropyrene from hydrogenation of oils containing pyrene. 
Dandekar does not specifically teach fractionation of the effluent to obtain a fraction rich in hexadecahydropyrene and a heavy effluent. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separation the effluent of Dandekar to provide a fraction rich in hexadecahydropyrene and a heavier oil, because Dandekar teaches aromatics saturation of a similar feed comprising pyrene and fractionation of the effluent, and Schneider teaches that hexadecahydropyrene is a desired product from hydrogenation because it is desirable as a nucleating agent or for preparation of alcohols and acids, and one of ordinary skill in the art would reasonably conclude that fraction would provide an effluent comprising a higher concentration of hexadecahydropyrene, absent any evidence to the contrary. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772